Alice Robie Resnick, J.,
concurring in part and dissenting in part. I concur in the syllabus and Part I of the majority opinion. I must respectfully dissent, however, from the latter portion of that opinion which remands this cause to the trial court for a determination as to whether the payments to Guy were a purchase of assets or separation pay.
Ford argued to the trial court that the payments to Guy were separation pay, and as such Ford should be entitled to a setoff against her unemployment benefits. In its decision, the trial court stated that it “* * * considered all of the evidence, brief of Appellant, Ford Motor Company, * * * and the arguments of the parties * * From the very wording of the trial court’s decision, it is readily apparent that said court considered Ford’s argument regarding any possible setoff. Indeed, the reason Ford made this argument is because the Unemployment Compensation Board of Review’s referee had held that the payment “which * * * [Landra Guy] received in lump sum termination pay at the time of her separation, is in effect the purchase and sale of an asset, and not payment for services rendered. * * *” The board of review concluded that the referee was correct in holding that “the lump sum payment * * * is not deductible from unemployment compensation payments * * Therefore, the record establishes that the issue regarding set-off has been litigated and decided at all levels. While the court of appeals did not expressly state it considered Ford’s argument concerning a setoff, it is not beyond reason to assume that an appellate court has examined any and all arguments made to that court. Therefore, I cannot agree with the majority’s declaration that “the record indicates that this issue was not considered by either of the courts below. * *
The majority concludes that “[w]hether the payments to Guy were a purchase of assets or constitute separation pay is primarily a question of fact.” Although this may be an accurate statement, the referee and the board of review have already decided the question. As noted above, both the referee and the board determined that the payments to Guy were essentially the purchase of assets and not separation pay. Hence, there is no need to remand this case to the trial court. In this type of administrative appeal, the trial court does not sit as the trier of fact. Rather, R.C. 4141.28(0) states that “* * * [i]f the [trial] court finds that the decision was unlawful, unreasonable, or against the manifest weight of the evidence, it shall reverse and vacate such decision or it may modify such decision * * *; otherwise such court shall affirm such decision. * * *” Consequently, there is no issue to be resolved. The order of the board of review should be reinstated.